Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 12-21 are allowed.  Specifically, the independent Claim 12 is allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claim  12. Though the prior arts search,
a) Higashi et al. (US 10,732,606) disclose an information processing apparatus acquires detection information of a physical quantity that changes according to an operation state of a target device, transmits an acquisition request to the target device at predetermined time, to acquire context information relating to an operation status of the target device in response to the acquisition request, specifies a processing period in which the target device is in the middle of processing of the target object based on the predetermined time and the context information, extracts processing period detection information of the specified processing period from the detection information, and determines an occurrence of a defect relating to processing by the target device during the processing period based on the processing period detection information and the context information used for specifying the processing period...
b) Jalluri et al. (US2007/0088454) disclose A system and method for troubleshooting a operation of a machine include performing an initial, operator based analysis in response to an alarm indicator output by a processing unit monitoring the machine operation. The method uses a query-based analysis to guide the operator. A secondary analysis is used if the initial analysis does not yield the cause of the alarm. The secondary analysis can include a number of steps, including analyzing raw vibration data or trend lines generated from the raw data. If the trend lines are operation specific, a particular operation or particular tool may be identified as the cause of the alarm, and appropriate action can be taken. A tertiary analysis can also be used if the initial and secondary analyses do not yield the cause of the alarm.
c) Okanohara et al. (US 10,831,577) disclose a method and system that efficiently selects sensors without requiring advanced expertise or extensive experience even in a case of new machines and unknown failures. An abnormality detection system includes a storage unit for storing a latent variable model and a joint probability model, an acquisition unit for acquiring sensor data that is output by a sensor, a measurement unit for measuring the probability of the sensor data acquired by the acquisition unit based on the latent variable model and the joint probability model stored by the storage unit, a determination unit for determining whether the sensor data is normal or abnormal based on the probability of the sensor data measured by the measurement unit, and a learning unit for learning the latent variable model and the joint probability model based on the sensor data output by the sensor.l.
d) Okude et al (US 10,679,434) disclose A device diagnostic apparatus according to the present invention includes: a diagnosis model selecting unit that 
e) Suzuki et al. (US 8,532,865 B) disclose A device diagnostic apparatus (201) comprising: data judgment means (101) for, when device information (121) including operating condition information and internal state information is inputted, comparing the operating condition information of the device information with operating condition information stored in a database (111) beforehand to judge whether or not both of the operating condition information agree with each other, and then outputting judgment result information; and state diagnosis means (103) for, when the judgment result information indicates that both of the operating condition information agree with each other, comparing the internal state information in the device information with internal state information stored in the database beforehand, and then outputting the result of the comparison. This makes it possible to reduce the possibility that false judgment result will be output, and to achieve the efficiency of maintenance work.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1: “generate a model from the piece of the detection information corresponding to the piece of the context information acquired by the fourth acquiring unit; a second determining unit configured to determine whether any pieces of context information among the plurality of pieces of context information are identical or similar to each other; a combining unit configured to combine models corresponding to the pieces 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864